Order entered August 21, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00775-CV

      FREDDY DAVENPORT D/B/A JIM’S CARWASH AND DALE DAVENPORT,
                               Appellants

                                                V.

                              CITY OF DALLAS, ET AL., Appellees

                         On Appeal from the 14th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-19-04899

                                            ORDER
        Before the Court is appellants’ first motion to extend time to file their brief and the City

of Dallas’s response. We GRANT the motion and ORDER the brief received August 20, 2019

filed as of the date of this order.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE